     Case 2:19-cv-01955-KJM-KJN Document 16 Filed 04/15/20 Page 1 of 11


 1   Scott D. Cunningham (State Bar No.: 200413)
     Email: scunningham@condonlaw.com
 2   Ivy L. Nowinski (State Bar No.: 268564)
     Email: inowinski@condonlaw.com
 3   CONDON & FORSYTH LLP
     1901 Avenue of the Stars, Suite 850
 4   Los Angeles, California 90067-6010
     Telephone: (310) 557-2030
 5   Facsimile: (310) 557-1299
 6   Attorneys for Defendant
     AER LINGUS LIMITED
 7
         - and -
 8
     Ted Mechtenberg (State Bar No.: 219602)
 9   Email: ted@mdmflaw.com
     Matthew Da Vega (State Bar No.: 195443)
10   Email: mdavega@mdmflaw.com
     DA VEGA | FISHER | MECHTENBERG LLP
11   1567 Spinnaker Dr., Suite 201
     Ventura, California 93001
12   Telephone: (805) 500-6878
     Facsimile: (877) 535-9358
13
     Attorneys for Plaintiff
14   ALEXANDER SCHUBEK
15                                 UNITED STATES DISTRICT COURT
16                              EASTERN DISTRICT OF CALIFORNIA
17

18   ALEXANDER SCHUBEK,                           ) Case No. 2:19-cv-01955-KJM-KJN
                                                  )
19                    Plaintiff,                  ) STIPULATED PROTECTIVE
                                                  ) ORDER
20           vs.                                  )
                                                  )
21   AER LINGUS LIMITED,                          )
                                                  )
22                    Defendant.                  )
                                                  )
23                                                )
                                                  )
24                                                )
25                                     STATEMENT OF GOOD CAUSE
26           This lawsuit is plaintiff Alexander Schubek’s (“Plaintiff”) action to recover
27   damages for personal injuries allegedly sustained on December 16, 2018, while
28   traveling as a passenger on board an Aer Lingus Limited (“Aer Lingus”) flight

     STIPULATED PROTECTIVE ORDER
     CASE NO.: 2:19-cv-01955-KJM-KJN
     Case 2:19-cv-01955-KJM-KJN Document 16 Filed 04/15/20 Page 2 of 11


 1   from San Francisco to Dublin when an Aer Lingus cabin crew member allegedly
 2   struck his left knee with a service cart. Plaintiff and Aer Lingus are collectively
 3   referred to herein as “the Parties.”
 4           Plaintiff has propounded discovery to Aer Lingus seeking, among other
 5   things, Aer Lingus’s proprietary training manuals for cabin crew members and
 6   internal policies and procedures for the operation of service carts. These
 7   documents are confidential and proprietary materials which Aer Lingus has spent
 8   significant time and resources in developing and they are not available to the
 9   public.
10           The Parties are entering into the following stipulated protective order so that
11   Aer Lingus can disclose these documents and other confidential and proprietary
12   documents that may be requested in discovery to Plaintiff confidentially in
13   connection with this litigation.
14                                     PROTECTIVE ORDER
15           Based upon the foregoing and based upon the stipulation of the Parties, and
16   good cause appearing, IT IS ORDERED as follows:
17           1.       Any Party may designate items of discovery or other information
18   produced or disclosed to any other Party as confidential and subject to the terms of
19   this protective order, so long as any such designation is made in good faith. Items,
20   including documents, tangible things or information, may be designated as
21   confidential if a Party believes in good faith the information contains trade secrets,
22   personal information, competitively sensitive information, proprietary or otherwise
23   confidential information that may be the subject of a protective order under Rule
24   26 of the Federal Rules of Civil Procedure. All documents designated as
25   confidential under this Order shall be marked prior to production by placing the
26   legend “CONFIDENTIAL” on each page of the document. Except as otherwise
27   adjudicated by the Court, all items so marked, and all copies, prints, summaries, or
28   other reproductions of such information, shall be subject to this Order.

     STIPULATED PROTECTIVE ORDER
     CASE NO.: 2:19-cv-01955-KJM-KJN
                                               -2-
     Case 2:19-cv-01955-KJM-KJN Document 16 Filed 04/15/20 Page 3 of 11


 1           2.       Unless otherwise directed by the Court or through prior written
 2   agreement of the Parties, and subject to the limitations of Paragraph 1 above,
 3   information and documents subject to this Order shall not be used or shown,
 4   disseminated, copied, or in any way communicated to anyone for any purpose
 5   whatsoever, other than as required for the preparation and trial of this action,
 6   including any appeals. Any copies, excerpts, summaries, analyses, or other
 7   disclosures of, or references to, the substance or contents of any information
 8   designated as confidential shall be protected to the same extent as the underlying
 9   information. Except as provided for below and in the paragraphs that follow, the
10   Parties shall keep all confidential information and documents strictly confidential
11   from all persons. The information and documents subject to this Order may be
12   disclosed only to:
13                (a) The actual named Parties, in the case of individual (non-corporate)
14                    Parties in this action;
15                (b) In the case of corporate Parties in this action, officers, directors,
16                    insurers, in-house counsel and current and former employees of such
17                    corporations deemed reasonably necessary by counsel for the
18                    prosecution, defense, trial or appeal of this action, including
19                    employees and former employees of such Parties who testify as
20                    pretrial or trial witnesses in connection with this action;
21                (c) Counsel (and their staff) who represent the Parties in this action;
22                (d) Experts or consultants retained by counsel, whether or not they are
23                    expected to testify;
24                (e) The Court and court personnel for any purpose the Court finds
25                    necessary;
26                (f) Jurors and court personnel at trial of this case; and
27                (g) Stenographic and/or videographic personnel hired to record testimony.
28           3.       Disclosures shall be made to such persons identified in Paragraph 2,

     STIPULATED PROTECTIVE ORDER
     CASE NO.: 2:19-cv-01955-KJM-KJN
                                                  -3-
     Case 2:19-cv-01955-KJM-KJN Document 16 Filed 04/15/20 Page 4 of 11


 1   and such persons may review such disclosures, only as necessary for purposes of
 2   litigating this action. The persons identified in Paragraph 2 shall not otherwise
 3   disseminate the information and documents subject to this Order, or the substance
 4   of such information or documents.
 5           4.       Counsel (and counsel’s staff) for the receiving Parties will abide by,
 6   and be bound by, the provisions of this Protective Order, and will use due care to
 7   ensure that the provisions of the Protective Order are known and adhered to by
 8   clients, all persons under counsel’s supervision and/or control and any person, firm
 9   or corporation who has been retained by counsel to act on the receiving Party’s
10   behalf in connection with this litigation.
11           5.       With respect to deposition testimony and any document marked as an
12   exhibit thereto, the designation of confidentiality may be made on the record at the
13   time of the deposition, and the designated testimony shall be subject to the full
14   protection of this Order, unless challenged in accordance with the procedures of
15   Paragraph 14. In the case of testimony not so designated during the course of a
16   deposition, counsel may so designate confidential testimony, within thirty (30)
17   days of the deposition testimony and/or exhibits which contain confidential
18   material, in which case the designated testimony and/or exhibits shall be subject to
19   the full protections of this Order. Until the thirty (30) day period for notification
20   has elapsed, deposition transcripts in their entirety and all exhibits are to be
21   considered as confidential and proprietary and subject to the provisions of this
22   Protective Order. If, prior to and/or during the course of a deposition, a witness
23   refuses to be bound by the terms of the Protective Order, the deposition shall be
24   adjourned until application can be made to the Court regarding the deposition.
25           6.       Each person given access to documents and information subject to this
26   Order, except those persons identified in paragraph 2(c), (e), and (f) above, must
27   acknowledge this Order and agree, in writing, to be bound by all its terms and
28   conditions. This requirement must be satisfied by obtaining the signature of the

     STIPULATED PROTECTIVE ORDER
     CASE NO.: 2:19-cv-01955-KJM-KJN
                                                 -4-
     Case 2:19-cv-01955-KJM-KJN Document 16 Filed 04/15/20 Page 5 of 11


 1   person or persons on a copy of the Agreement to Be Bound by Protective Order,
 2   attached as Exhibit “A” hereto. By agreeing to be bound by this Order, each
 3   person consents to the jurisdiction of this Court over his or her person for any
 4   proceedings involving alleged improper disclosure of documents or information
 5   protected by this Order. Each Party shall maintain the original signed written
 6   agreements and a verified list of all experts, consultants or persons to whom the
 7   information and documents or copies thereof were revealed. The list of signatories
 8   shall not be revealed to any other person or persons except through court order,
 9   which shall only be granted upon a showing of good cause. The Parties agree that a
10   prima facie showing of good cause may be established by evidence that a protected
11   document has been disseminated or used contrary to the terms of this Order (e.g., is
12   in the possession of one not bound by the terms of this Order) and that a reasonable
13   basis exists to find that a particular individual or Party (or agents thereof)
14   improperly used or disseminated the confidential information. The Party that
15   appears to have improperly disseminated the protected document or information
16   shall be required to produce its list of signatories to the Agreement to Be Bound by
17   Protective Confidentiality Order to the Party having claimed confidentiality.
18           7.       If a Party intends to submit to the Court a document marked as
19   confidential either before or during trial, that Party or any other Party may request
20   that such document be placed under seal. If the Parties agree, such request shall be
21   presented to the Court as a stipulated motion. Otherwise, the request shall be
22   presented to the Court as a contested motion. Compelling reasons must be shown
23   for the under seal filing. The purpose of this provision is to avoid placing
24   documents under seal unnecessarily.
25           8.       Neither this Order nor the designation of any item as confidential shall
26   be construed as an admission that such document, information or testimony would
27   be admissible in evidence in this litigation or in any other proceeding. In addition,
28   this Protective Order does not, of itself, require the production of any information

     STIPULATED PROTECTIVE ORDER
     CASE NO.: 2:19-cv-01955-KJM-KJN
                                                 -5-
     Case 2:19-cv-01955-KJM-KJN Document 16 Filed 04/15/20 Page 6 of 11


 1   or documents; nor does the existence of this Order constitute an admission or
 2   finding that any material marked as confidential is entitled to protection under
 3   applicable law.
 4           9.       Nothing in this Order shall be deemed a waiver of any Party’s right to:
 5   (a) oppose discovery on grounds other than that the same constitutes or contains
 6   confidential information, or (b) object on any ground to the admission in evidence,
 7   at the trial of this action, of any confidential information.
 8           10.      If any Party wishes to petition the Court to modify this Order or its
 9   application to certain documents or information, the Party shall follow all
10   applicable Federal Rules of Civil Procedure and Local Rules in petitioning the
11   Court for relief.
12           11.      All Parties, within sixty (60) days of the final conclusion of all aspects
13   of this litigation, or a dismissed Party within thirty (30) days of that Party’s
14   dismissal with prejudice prior to the final conclusion of all aspects of this
15   litigation, shall:
16           (a) Provide to the Party’s counsel that originally produced confidential
17                 information a copy of all Agreements executed pursuant to paragraph 6,
18                 above; and
19           (b) Retrieve all such confidential information, including all copies thereof
20                 and all documents identifying such confidential information, in that
21                 party’s possession, custody or control, or in the possession, custody or
22                 control of all such persons to whom the confidential information was
23                 disseminated pursuant to paragraph 6, and either: 1) return all such
24                 confidential information to the Party’s counsel that originally produced
25                 the confidential information (redacting any work product of the receiving
26                 counsel) at the producing counsel’s business office or any subsequent
27                 address designated by that counsel, or 2) completely destroy all such
28                 confidential information; and

     STIPULATED PROTECTIVE ORDER
     CASE NO.: 2:19-cv-01955-KJM-KJN
                                                   -6-
     Case 2:19-cv-01955-KJM-KJN Document 16 Filed 04/15/20 Page 7 of 11


 1           (c) Upon written request, provide a declaration under the penalty of perjury
 2                 stating that a good faith effort was made to retrieve all such confidential
 3                 information received and/or disseminated, and that all such confidential
 4                 information has been either returned or destroyed as indicated in
 5                 subparagraph (a) and (b) above.
 6           12.      Up and until the commencement of trial, but not thereafter, the
 7   provisions of this Order relating to the confidentiality of protected documents and
 8   information shall remain in full force and effect and continue to be binding, except
 9   with respect to documents or information that are publicly available. This Court
10   retains jurisdiction over all persons provided access to confidential materials or
11   information for enforcement of the provisions of this Order up and until trial is
12   commenced, but not thereafter.
13           13.      Nothing in this Order shall be deemed to preclude any Party from
14   seeking or obtaining, on the appropriate showing, additional protection with
15   respect to the confidentiality of documents or information. Nor shall any provision
16   of this Order be deemed to preclude any Party from challenging the validity of the
17   confidentiality of any materials or information so designated.
18           14.      If a Party elects to challenge the designation of confidentiality
19   (“Challenging Party”) of any document, information or testimony, the Challenging
20   Party shall notify the Party who designated the challenged document (“Designating
21   Party”) as confidential of its challenge, in writing. Once the challenge is raised,
22   the Parties shall promptly confer and make reasonable and good faith efforts to
23   resolve the disagreement without intervention by the Court. If they are unable to
24   resolve their differences in good faith within ten (10) days of receipt of the
25   challenge, the Challenging Party shall request a ruling from the Court with respect
26   to the confidential treatment of the information at issue within thirty (30) days of
27   completion of the meet and confer efforts. The Designating Party shall have the
28   burden to prove that the challenged document, information or testimony is entitled

     STIPULATED PROTECTIVE ORDER
     CASE NO.: 2:19-cv-01955-KJM-KJN
                                                  -7-
     Case 2:19-cv-01955-KJM-KJN Document 16 Filed 04/15/20 Page 8 of 11


 1   to protection under applicable law. Until such time as the Parties’ contentions
 2   regarding the confidentiality of documents, information or testimony are fully and
 3   finally adjudicated, all documents, testimony or other materials designated by
 4   defendants as confidential shall retain their confidential status. Nothing in this
 5   agreement shall be deemed to alter, modify or reduce the burden on any party
 6   asserting a privilege to make out all elements of the privilege claimed.
 7           15.      It is recognized by the Parties to this Protective Order that documents
 8   or testimony may be designated inadvertently or erroneously as confidential, or
 9   that such a designation inadvertently or erroneously may be omitted with respect to
10   documents or information that are entitled to such protection. Any Party to this
11   Protective Order may correct its designation or lack thereof within a reasonable
12   time and shall, at its own expense, furnish to all counsel copies of the documents
13   for which there is a change in designation.
14           16.      It is recognized by the Parties that documents or testimony stamped as
15   confidential may be inadvertently disclosed to third parties by a receiving Party.
16   Any receiving Party may correct this inadvertent disclosure without sanction by
17   immediately bringing it to the attention of the producing Party by letter to the
18   producing Party’s counsel in which the third Party is identified by name and
19   address. The receiving Party shall further provide an affidavit of counsel
20   confirming that to the best of his or her knowledge the documents and any copies
21   thereof were recovered from the third party.
22           17.      All documents or information produced by the Parties prior to the
23   entry of this Protective Order by the Court shall be subject to the provisions of this
24   Protective Order to the same extent as if such Protective Order had been entered by
25   the Court as of the date such documents or information were produced. Producing
26   Parties shall have thirty (30) days from the date of entry of this Order to designate
27   already-produced materials as confidential. However, documents or information
28   obtained through means other than discovery in this action shall not be subject to

     STIPULATED PROTECTIVE ORDER
     CASE NO.: 2:19-cv-01955-KJM-KJN
                                                 -8-
     Case 2:19-cv-01955-KJM-KJN Document 16 Filed 04/15/20 Page 9 of 11


 1   this Protective Order.
 2            18.     In the event that any person identified in paragraph 2 above who has
 3   been provided access to confidential information produced in this action (“Person
 4   Served”): (a) is served with a subpoena in another action, or (b) is served with a
 5   demand in another action to which he or she is a party, or (c) is served with any
 6   other legal process by one not a Party to this litigation, seeking information that
 7   has been produced in this action by another Party and which is subject to this
 8   Protective Order, the Person Served shall give prompt written notice of such event
 9   to counsel of record for the Party that produced the information. Upon receipt of
10   written notice, the Party which produced the information shall advise the Person
11   Served of that Party’s position with respect to the protected information.
12   Thereafter, the Party which produced the information shall assume responsibility
13   for prosecuting any objection to the discovery requests, subpoena or demand, and
14   the Person Served shall cooperate to the extent necessary to preserve the
15   confidentiality of the information. Should the person seeking access to
16   information take action to enforce such discovery requests, subpoena, demand, or
17   other legal process, the Person Served shall set forth in his response the existence
18   of this Stipulated Protective Order. Nothing herein shall be construed as requiring
19   the receiving Party to challenge or appeal any order requiring production of the
20   information.
21            19.     This Order shall not prejudice the Parties’ rights or arguments
22   regarding whether documents or information used at trial do or do not remain
23   confidential. Such issues will be taken up as a separate matter upon motion of any
24   Party.
25            20.     It is understood by the Parties that this Stipulated Protective Order
26   may be executed in one or more counterparts, each of which shall be deemed an
27   original.
28


     STIPULATED PROTECTIVE ORDER
     CASE NO.: 2:19-cv-01955-KJM-KJN
                                                 -9-
     Case 2:19-cv-01955-KJM-KJN Document 16 Filed 04/15/20 Page 10 of 11


 1    Dated: April 6_, 2020                DA VEGA | FISHER MECHTENBERG LLP
 2

 3                                         By:/s/ Ted Mechtenberg
 4
                                              TED MECHTENBERG
                                              MATTHEW DA VEGA
 5
                                              Attorneys for Plaintiff
                                              ALEXANDER SCHUBEK
 6

 7    ATTESTED that all other
      signatories listed, and on whose
 8    behalf this document is
      submitted, concur in its content
 9    and have authorized its filing:
10    Dated: April _6 , 2020             CONDON & FORSYTH LLP
11

12                                       By: /s/ Ivy L. Nowinski
                                            SCOTT D. CUNNINGHAM
13                                          IVY L. NOWINSKI
                                            Attorneys for Defendant
14                                          AER LINGUS LIMITED
15

16

17                IT IS SO ORDERED.
18    Dated: April 14, 2020
19

20
      schu.1955

21

22

23

24

25

26
27

28


      STIPULATED PROTECTIVE ORDER
      CASE NO.: 2:19-cv-01955-KJM-KJN
                                            - 10 -
     Case 2:19-cv-01955-KJM-KJN Document 16 Filed 04/15/20 Page 11 of 11


 1    APPROVED AS TO FORM:
 2                                         EXHIBIT “A”
 3

 4                AGREEMENT TO BE BOUND BY PROTECTIVE ORDER
 5

 6            I, the undersigned, acknowledge that I will be receiving documents that have
 7    been designated confidential and subject to the terms of the Stipulated Protective
 8    Order entered in the above-captioned case. I understand that such confidential
 9    material is to be provided to me pursuant to the terms and restrictions of the
10    aforementioned Protective Order and acknowledge that I have been given a copy
11    of and have read that Protective Order. I understand that any use by me of
12    documents or information designated confidential under the Stipulated Protective
13    Order, or any portion or summaries thereof, in any manner contrary to the
14    provisions of the Stipulated Protective Order, will subject me to the sanctions of
15    the Court. I hereby agree to be bound by all of its terms.
16            I declare under penalty of perjury under the laws of the United States that
17    the foregoing is true and correct.
18            Dated this ____ day of _________________, _______.
19

20                                      ________________________________________
21                                      Signature

22
                                        ________________________________________
23                                      Printed Name
24

25                                      ________________________________________
                                        Witness
26
27                                      ________________________________________
28                                      Printed Name


      STIPULATED PROTECTIVE ORDER
      CASE NO.: 2:19-cv-01955-KJM-KJN
                                               - 11 -
